Citation Nr: 1717259	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  11-23 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for shrapnel retained in the head.

4.  Entitlement to service connection for a seizure disorder, to include as secondary to service-connected schizophrenia with alcohol abuse disorder.

5.  Entitlement to service connection for migraine headaches, to include as secondary to service-connected schizophrenia with alcohol abuse disorder.


REPRESENTATION

Veteran represented by:	Marcheta L. Gillam, Attorney-at-law


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to March 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In an April 2014 Board decision, the claims were remanded for further evidentiary development.  As will be explained below, a review of the record reflects substantial compliance with the Board's Remand directives with respect to the bilateral foot disability, the low back disability, and the retained shrapnel in the head.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denials in a January 2017 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The issues of entitlement to service connection for seizure disorder and migraine headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran does not have a bilateral foot disability that had its onset during active service, or is otherwise causally related to active service or any incident therein.

2.  The Veteran does not have a low back disability that had its onset during active service, or is otherwise causally related to active service or any incident therein.

3.  The Veteran is not diagnosed with retained shrapnel in the head.


CONCLUSIONS OF LAW

1.  A bilateral foot disability was not incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  A low back was not incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  Retained shrapnel in the head was not incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  Neither the Veteran nor his attorney has argued otherwise.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015):

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id at 486.

By letter dated in November 2009, the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), as well as all VA and private treatment records which the Veteran specifically identified and authorized VA to obtain.  Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records probative of his claims on appeal that need to be obtained.

Pursuant to the April 2014 Board Remand, the Veteran was afforded VA examinations and medical opinions in July 2016 with respect to the pending claims.  The reports and medical opinions provided by the VA examiners reflects that they thoroughly reviewed the Veteran's past medical history, performed an appropriate physical examination, and rendered findings that provide the information necessary to render a decision in this appeal.  The Board therefore concludes that the July 2016 VA examination reports and medical opinions are sufficient for evaluation purposes.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  Neither the Veteran nor his attorney has argued otherwise.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).


II.  Service connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection on a direct basis, the record must contain competent evidence of (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated in service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of observable symptoms that are in his or her personal knowledge.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Id. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

a. Bilateral foot disability

Here, the Veteran contends that he developed a bilateral foot disability during his military service.  For the reasons set forth below, the Board concludes that service connection is not warranted.

As indicated above, the Veteran served on active duty from February 1972 to March 1974.  His STRs dated in July 1972 document blisters on the sole of his left foot.  STRs dated September 1972 indicate that the Veteran continued to exhibit blisters on the ball of his left foot; it was noted that he "states shoes fit properly."  The blisters recurred in October 1972; a diagnosis of tinea pedis was indicated.  In November 1972, the Veteran was treated for a 1.5cm. x. 1.0cm. bullous lesion over the scar tissue on the medial aspect of the plantar surface of the left foot.  It was noted, "condition always recurs."  The treatment provider further stated "[h]ygiene is good, boots seem to fit correctly."  STRs dated in April 1973 documented the Veteran's complaint of right foot pain for one day; the treatment provider noted that there appeared to be a bone bruise on the medial side of the right foot.  The Veteran's February 1974 separation examination showed no continuing complaints of right or left foot problems.  Indeed, clinical evaluation of the Veteran's feet and musculoskeletal system indicated that they were normal at separation.  

Private treatment records dated in September 2002 indicated that the Veteran had a callous on his right foot between the 4th and 5th digits.  VA treatment records dated 2007 through 2009 document the Veteran's complaints of bilateral foot pain.  A December 2009 private treatment record indicated that the Veteran had a history of foot surgery on his right great toe; he continued to experience significant foot pain.

The Veteran was afforded a VA examination in March 2010 at which time the examiner confirmed diagnoses of bilateral pes planus, hallux valgus, callosities of both feet, and arthritis of the first metatarsal phalangeal joint of the right foot.  The examiner stated, "[i]t is my medical opinion that the Veteran's present bilateral foot condition is not related to or the result of the condition for which he was treated while in service as there is no nexus with which to link the conditions."  Critically, the March 2010 VA examiner failed to provide any rationale to support the conclusion rendered.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence).  Accordingly, the March 2010 VA medical opinion is of little probative value.

An August 2010 VA treatment record noted the Veteran's report that his bilateral foot pain began during his military service.  The treatment provider stated, "[i]t sounds like he had flat feet and was developing hallux valgus.  He got corns."  The treatment provider further opined that the Veteran's pes planus had "probably" been there from birth.

Pursuant to the April 2014 Board Remand, the Veteran was afforded a VA examination in July 2016 as to the pending claim.  The examiner confirmed diagnoses of pes planus, hallux valgus, and degenerative arthritis of the bilateral feet.  After interview and examination of the Veteran, the examiner concluded, "[i]t is my medical opinion it is less likely as not (less than 50 percent probability) that any diagnosed foot disability had its clinical onset during the Veteran's active service, or is related to any in-service disease, event, or injury, to include as a result of the Veteran's multiple noted in-service foot problems."  The examiner noted that the Veteran was diagnosed with blister formations on his left foot and one documented complaint of right medial foot pain during military service; however, he reported that his shoes fit properly.  The examiner explained, "[n]o abnormalities were noted on separation examination of February 1974 and the first complaint of any foot condition after separation in the evidence of record was in September 2002."  The examiner then reiterated, "[t]here is no medical nexus between blister formation and hallux valgus or osteoarthritis."

When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez, 22 Vet. App. at 295.

In this matter, the medical evidence of record shows that the currently diagnosed bilateral foot disabilities are less likely than not due to the Veteran's military service.  The Board recognizes that the August 2010 treatment provider suggested that the Veteran's hallux valgus was incurred during his military service, and that his pes planus pre-existed service.  However, the August 2010 treatment provider's statements were admittedly speculative and were rendered without review of the evidence of record.  To this end, a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  See Miller v. West, 11 Vet. App. 345, 348 (1998); see also Leshore v. Brown, 8 Vet. App. 409 (1995).

In contrast, the Board finds the July 2016 VA opinion particularly probative as to the question of etiology, as the opinion was based upon a thorough review of the record and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Significantly, after reviewing the Veteran's medical history, the July 2016 examiner concluded that the Veteran's diagnosed bilateral foot disabilities are not etiologically related to his military service, to include his documented in-service complaints of left foot blisters and right foot pain.  The rationale was thorough and based on the overall record.

The Board has carefully considered the contentions of the Veteran that the currently diagnosed bilateral foot disabilities were incurred during his military service.  To this end, the Board recognizes that lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana, 24 Vet. App. at 433, n. 4.  In this case, the Veteran's assertions as to etiology concern an internal medical process, which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Cf. Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Questions of competency notwithstanding, the Veteran's lay theory regarding the etiology of his foot disabilities are contradicted by the conclusion of the July 2016 VA examiner who specifically considered the Veteran's lay statements and in-service symptoms in rendering his negative opinion.  The Board finds the specific, reasoned opinion of the trained health care provider who conducted the July 2016 VA examination to be of greater probative weight than the more general lay assertions of the Veteran.

The Board has considered that lay evidence concerning continuity of symptoms after service is competent, regardless of the lack of contemporaneous medical evidence.  Additionally, the Board recognizes that as with "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  The Board recognizes that the Veteran has been diagnosed with degenerative arthritis of the bilateral feet, which is a chronic disease.  38 C.F.R. §§ 3.307, 3.309.  However, there is no evidence that he was diagnosed with arthritis of either foot during his military service or for years thereafter.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Significantly, the July 2016 VA examiner considered the Veteran's reported history and assertions of continuing foot symptomatology in rendering the negative nexus opinion.

The Board is charged with weighing the positive and negative evidence; resolving reasonable doubt in the Veteran's favor when the evidence is in equipoise.  Considering the record, including the post-service medical evidence, the July 2016 VA medical opinion, and the lay evidence presented by the Veteran, the Board finds that the negative evidence is more persuasive and of greater evidentiary weight.

In conclusion, the preponderance of the evidence is against the claim.  Thus, the benefit-of-the-doubt rule does not avail the Veteran.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

b. Low back disability

Here, the Veteran contends that he developed a low back disability during his military service.  Specifically, he has asserted that he incurred a back disability in several falls from poles while working as a wireman on active duty.  See, e.g., the VA examination report dated July 2016.  For the reasons set forth below, the Board concludes that service connection is not warranted.

With respect to his assertions of in-service injury, the Veteran's STRs are pertinently absent any documentation of back complaints.  Clinical evaluation of the Veteran's spine and musculoskeletal system at his February 1974 military discharge medical examination affirmatively indicated that both were normal at separation.  

Post-service treatment records dated 2007 through 2011 document the Veteran's complaints of back pain.  An October 2007 private treatment record indicated that the Veteran's had an "abnormal" x-ray of the back; however, the results were not provided.

The Veteran was afforded a VA examination in July 2016 at which time the examiner confirmed diagnoses of degenerative disc disease (DDD) of the lumbosacral spine with degenerative arthritis and paraspinal muscle spasm.  The examiner noted the Veteran's report that he developed back problems after falling from poles and trees while in his military service.  After interview and examination of the Veteran, the examiner determined, "[i]t is my medical opinion [that] it is less likely as not (less than 50 percent probability) that any diagnosed back disability had its clinical onset during the Veteran's active service," or was the result of an in-service injury to include training exercises requiring pole climbing.  The examiner explained that there was no "complaint, diagnosis, or treatment of any back condition in the Veteran's STRs."  The examiner observed that the Veteran's February1974 separation examination did not document any abnormalities related to his back.  Further, the examiner stated that the first documented complaint of back complaints following the Veteran's 1974 active duty discharge was not until 30 years later in 2007.  The examiner further noted that a December 2008 treatment record reported that, following his military discharge, the Veteran "was employed as a laborer that required a significant amount of physical exertion."

In this matter, the medical evidence of record shows that the currently diagnosed low back disability is less likely than not due to the Veteran's military service.  Specifically, the Board finds the July 2016 VA opinion particularly probative as to the question of etiology, as the opinion was based upon a thorough review of the record and thoughtful analysis of the Veteran's entire history.  See Bloom, supra.  Significantly, after reviewing the Veteran's medical history, the July 2016 examiner concluded that the Veteran's diagnosed low back disability is not etiologically related to his military service.  The rationale was thorough and based on the overall record.

The record contains no medical opinion which refutes the conclusions set forth in the July 2016 VA medical opinion concerning nexus.  As was explained in the VCAA section above, the Veteran was afforded the opportunity to present evidence in support of his back disability claim.  He has not done so.  See 38 U.S.C.A. § 5107(a) (it is the claimant's responsibility to support a claim for VA benefits).  Thus, this VA medical opinion stands unchallenged as medical evidence on the crucial question of nexus.

The Board has carefully considered the contentions of the Veteran that the currently diagnosed low back disability was incurred during his military service.  To this end, the Board recognizes that lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson, 581 F.3d at 1316; Kahana, 24 Vet. App. at 433, n. 4.  In this case, the Veteran's assertions as to etiology concern an internal medical process, which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Cf. Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, supra; Falzone, 8 Vet. App. at 403 (lay person competent to testify to pain and visible flatness of his feet); with Clemons, 23 Vet. App. at 6 ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert, 21 Vet. App. at 462 (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio, 606 F.3d at 1382 (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Questions of competency notwithstanding, the Veteran's lay theory regarding the etiology of his back disability are contradicted by the conclusion of the July 2016 VA examiner who specifically considered the Veteran's lay statements and in-service symptoms in rendering his negative opinion.  The Board finds the specific, reasoned opinion of the trained health care provider who conducted the July 2016 VA examination to be of greater probative weight than the more general lay assertions of the Veteran.

The Board has considered that lay evidence concerning continuity of symptoms after service is competent, regardless of the lack of contemporaneous medical evidence.  Additionally, the Board recognizes that as with "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In any event, there is no evidence that the Veteran was diagnosed as having low back during his military service or for decades thereafter.  Walker, supra.  Significantly, the July 2016 VA examiner considered the Veteran's reported history and assertions of continuing low back symptomatology in rendering the negative nexus opinion.

The Board is charged with weighing the positive and negative evidence; resolving reasonable doubt in the Veteran's favor when the evidence is in equipoise.  Considering the record, including the post-service medical evidence, the uncontradicted VA medical opinion, and the lay evidence presented by the Veteran, the Board finds that the negative evidence is more persuasive and of greater evidentiary weight.

In conclusion, the preponderance of the evidence is against the claim.  Thus, the benefit-of-the-doubt rule does not avail the Veteran.  See 38 U.S.C.A. § 5107(b); Gilbert v, 1 Vet. App. at 54-56.

c. Retained shrapnel in the head

The Veteran contends that he suffers from a disability resulting from retained shrapnel in the head.  For the reasons set forth below, the Board concludes that service connection is not warranted for this claim.

Critically, the record does not support a finding that the Veteran has any shrapnel retained in his head.  The Veteran and his spouse have contended that magnetic resonance imaging (MRI) was to be performed in 1998, but could not be completed because the Veteran had retained shrapnel in his head.  See the VA examination report dated July 2016.  However, there is no such record of this incident.  As set forth above, the AOJ has obtained all VA and private treatment records specifically identified by the Veteran and they do not document any such diagnosis.

Moreover, the Veteran was afforded a VA examination in July 2016, at which time the examiner noted that computerized tomography (CT) scan of the Veteran's head conducted in July 2014 revealed no radiopaque metallic foreign body.  The July 2016 examiner also did not find any indication of retained shrapnel upon physical examination of the Veteran.

Crucially, the competent and probative evidence of record contains no showing of retained shrapnel in the Veteran's head.  In the absence of disability, service connection is not warranted.  In order for a claimant to be granted service connection for a claimed disability, there must be evidence of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Moreover, evidence prior to the date of claim must be considered in determining whether the current disability requirement has been met.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013) (Board erred in failing to address pre-claim evidence in assessing whether a current disability existed, for purposes of service connection, at the time the claim was filed or during its pendency).  Here, however, the above evidence reflects that the Veteran has not at any time had shrapnel in his head.

To the extent the Veteran asserts that he has retained shrapnel in his head, lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau, supra.  In this case, the Veteran's assertions as to diagnosis and etiology concern an internal medical process, which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Cf. Jandreau, 492 F.3d at 1376; Barr, 21 Vet. App. at 308-9; Falzone, 8 Vet. App. at 403 (lay person competent to testify to pain and visible flatness of his feet); with Clemons, 23 Vet. App. at 6 ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert, 21 Vet. App. at 462 (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio, 606 F.3d at 1382 (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  To the extent the Veteran is reporting the findings of an examiner who conducted a prior CT scan, the Board finds the clinical evidence, particularly the most recent VA medical examination which affirmatively showed no retained metallic fragments, is more probative than the Veteran's statements, including those relating what a medical professional told him.  See Warren v. Brown, 6 Vet. App. 4 (1993) (holding that a claimant's lay statements relating what a medical professional told him, filtered as they are through a layperson's sensibilities, are too attenuated and inherently unreliable to constitute competent evidence to support a claim).  Moreover, the VA examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran has not had retained shrapnel in his head at any time and has thus failed to establish the current disability element of his service connection claim.  The benefit of the doubt doctrine is therefore not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a bilateral foot disability is denied.

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for retained shrapnel in the head is denied.


REMAND

The Veteran also contends that he is entitled to service connection for migraine headaches and a seizure disorder, which were incurred in his active service.  He has alternatively contended that these disabilities are due to his service-connected schizophrenia with alcohol abuse disorder.  For the reasons set forth below, the Board finds that these matters must be remanded for additional evidentiary development.

The Veteran was afforded a VA examination as to the claimed seizure disorder in July 2016, at which time the examiner confirmed a diagnosis of tonic-clonic seizures or grand mal (generalized convulsive) seizures.  The examiner stated that the Veteran's seizure disorder "is not caused by, or a result of or due to retained shrapnel in the head, to include any cosmetic disability, had its clinical onset during the Veteran's active service, or is related to any in-service disease, event, or injury."  The examiner further explained that the Veteran's seizure disorder was not due to in-service "training exercises with live artillery and ammunition as there is no evidence of retained shrapnel in the head by current imaging."

Critically, the July 2016 VA examiner failed to provide adequate rationale to support the conclusion rendered.  Moreover, the Veteran's treatment records suggest that he suffers from a seizure disorder due, at least in part, to his history of alcohol abuse.  See the private discharge summary dated November 2002.  The July 2016 examiner did not address the question of secondary service connection.  The Board, therefore, finds that the medical evidence currently of record is inadequate to resolve the claims of service connection for seizure disorder, and further that additional medical opinions in this regard are warranted.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions); Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2016).  As such, remand of the claim is required to obtain an adequate VA medical opinion to address outstanding questions of nexus.

With respect to the claim of entitlement to service connection for migraine headaches, the Veteran was afforded a VA examination in June 2016.  The VA examiner diagnosed the Veteran with migraine headaches and determined that the diagnosed headaches "had its clinical onset during the Veteran's active service, or is related to any in-service disease, event, or injury, to include training exercises with live artillery and ammunition as there is no evidence of retained shrapnel in the head by current imaging."  To this end, this nexus opinion is clearly contradictory and internally inconsistent.  Additionally, the examiner determined that the Veteran's migraine headaches are not proximately due to or aggravated by the Veteran's service-connected psychiatric disorder.  However, the only rationale provided by the examiner is "there is no nexus with which to connect the conditions."  This rationale is clearly inadequate.  The matter therefore must be remanded in order to afford the Veteran with a new VA medical opinion to appropriately address the outstanding questions of nexus.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made).

Prior to arranging for the Veteran to undergo further VA examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain all pertinent, outstanding records.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding records of VA evaluation and/or treatment of the Veteran since January 2017.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2. The AOJ shall refer the VA claims file to a physician with appropriate expertise to provide an opinion as to the claimed migraine headaches and seizure disorder.  The examiner is requested to review the claims file in its entirety including all service treatment records, VA, and private treatment records.  Then, the examiner should respond to the following:

(a) Is it at least as likely as not that the currently diagnosed migraine headaches and seizure disorder had their onset in service, or are otherwise the result of a disease or injury in service?

(b) Is it at least as likely as not that the currently diagnosed migraine headaches and seizure disorder were caused by a service-connected disability, to specifically include schizophrenia with alcohol abuse disorder?

(c) Is it at least as likely as not that the Veteran's the currently diagnosed migraine headaches and seizure disorder are aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by a service-connected disability, to specifically include schizophrenia with alcohol abuse disorder?

If the Veteran's current migraine headaches and/or seizure disorder is(are) aggravated by a service-connected disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The absence of evidence of treatment for a disability in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

Should the examiner decide that a physical examination of the Veteran is required to address these questions, one should be scheduled.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3. Thereafter, adjudicate the claims on appeal.  If a benefit sought remains denied, the Veteran and his attorney should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


